IN THE SUPREME COURT OF THE STATE OF NEVADA


                    RAYMOND MAX SNYDER,                                     No. 83651
                    Petitioner,
                    vs.
                    THE FOURTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF ELKO;                             FILED
                    AND THE HONORABLE ALVIN R.
                    KACIN, DISTRICT JUDGE,                                     DEC 1 7 2021
                    Respondents,                                              ELIZABETH A. BROWN
                      and                                                  CLERK OF SUPREME COURT
                                                                          BY
                    LAUARA ANN SNYDER,                                         ÕEPUi CLERK

                    Real Party in Interest.




                                       ORDER DENYING PETITION
                                 FOR WRIT OF MANDAMUS OR PROHIBITION

                                This is an emergency, pro se, original petition for a writ of
                    mandamus or prohibition challenging a district court order denying a
                    motion to disqualify Senior Judge Robert Estes from presiding over the
                    underlying divorce and post-divorce-decree proceedings. In particular,
                    petitioner asks that we issue a writ of mandamus or prohibition concluding
                    that Senior Judge Estes was prejudiced against him and thus lacked
                    jurisdiction, and he points to various acts that occurred in the litigation
                    below in support of his claims of prejudice, including that the judge reduced
                    an order to judgement in enforcement proceedings notwithstanding his
                    pending appeal, allowed orders "forged" by opposing counsel, and proceeded
                    to act despite pending complaints against him before the Commission on
                    Judicial Discipline filed by petitioner.
SUPREME COURT
         OF
      NEVADA

101 1,417A    4E*
                                                                                              -3601498
            Having considered the petition and supporting documentation,'
we are not convinced that our extraordinary and discretionary intervention
is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Petitioner has not
demonstrated, in his petition, that disqualification was warranted. See
NRS 1.230; NCJC Rule 2.11; Rivero v. Rivero, 125 Nev. 410, 439, 216 P.3d
213, 233 (2009) (A judge is presumed to be unbiased . . ."); In re Petition
to Recall Dunleavy, 104 Nev. 784, 789-90, 769 P.2d 1271, 1275 (1988)
(explaining that disqualifying bias generally must come from an
extrajudicial source and stating that "rulings and actions of a judge during
the course of official judicial proceedings do not establish legally cognizable
grounds for disqualification"); In re Disqualification of Kilpatrick, 546
N.E.2d 929, 930 (Ohio 1989) ("[A] judge is not automatically disqualified
solely because a party in a case pending before him or her has filed a
complaint against the judge with Disciplinary Counsel or a similar body.").




       'Exhibit 9 to petitioner's appendix, received in this court on October
20, 2021, consists of a flash drive, purportedly containing audio and video
files of a district court hearing. As the flash drive was improperly submitted
to the court, see NRAP 30(b)(1) (requiring that copies of necessary
transcripts be included in the appendix); see also NRAP 9(c) (governing the
preparation of certified copies of transcripts); NRAP 10(b)(2) (governing the
filing of exhibits), we decline to review Exhibit 9 and direct the clerk of this
court to strike the exhibit from the appendix and return it, unfiled, to
petitioner. The clerk shall file the remainder of the appendix.
                       Accord.ingly, petitioner has not established that our intervention is
                       warranted, and we
                                  ORDER the petition DENIED.




                                                              /1
                                                         Hardesty
                                                                                  '   c'j'



                                                           -C2E4`1"154V"m7 J.
                                                         Parraguirre



                                                         Stiglich




                       cc:   Hon. Alvin R. Kacin, District Judge
                             Raymond Max Snyder
                             Woodburn & Wedge
                             Elko County Clerk




SUPREME COURT
        OF
     NEVADA


101 1947A    cogron.


                                                                              •